DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #29-32 in the reply filed on November, 25, 2020 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Claims 16, 18, 20-28 which were previously indicated as being allowable remain so.

Allowable Subject Matter
 	Claims #16, 18, 20-32, 34 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a third semiconductor pillar . . . and the third semiconductor pillar in the third direction” (claim 16); and “a third semiconductor pillar extending in the first direction . . . and second direction . . . a third contact connected to a third end portion of the third semiconductor pillar, the third end portion being located away from the surface of the substrate” (claim 23); and “a third semiconductor pillar extending in the first direction . . . wherein the first contact and the third contact are electrically connected to the first bit line” (claim 33).
 	Aritome et al. (U.S. Patent Publication No. 2012/0213009 A1) is the closest prior art but does not teach the limitations of the third semiconductor pillar and third contact.  No other prior art references were found.
 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829